NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


BOCA STEL 2, LLC,                           )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-2198
                                            )
FEDERAL NATIONAL MORTGAGE                   )
ASSOCATION; CEDAR CREEK                     )
MASTER ASSOCIATION, INC.;                   )
CITIBANK, N.A.; and DEPARTMENT              )
OF THE TREASURY, INTERNAL                   )
REVENUE SERVICE,                            )
                                            )
             Appellees.                     )
                                            )

Opinion filed May 24, 2019.

Appeal from the Circuit Court for
Sarasota County; Charles E. Williams,
Judge.

Mark P. Stopa of Stopa Law firm,
Tampa (withdrew after briefing); Richard
J. Mockler, III of Stay In My Home, P.A.,
St. Petersburg; and Angela L. Leiner of
The Law Office of Angela L. Leiner, P.A.,
St. Petersburg, for Appellant.

Victor Petrescu, Stephanie Reed
Traband, and Jeffrey C. Schneider of
Levine Kellogg Lehman Schneider &
Grossman LLP, Miami, for Appellee
Federal National Mortgage Association.

No appearance for remaining Appellees.
PER CURIAM.

           Affirmed.



LaROSE, C.J., and MORRIS and SALARIO, JJ., Concur.




                                    -2-